DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 3/18/2021, is acknowledged.  Claims 16 and 18 are amended; claims 24-32 are canceled; claims 33-42 are newly added.  No new matter is present.  Claims 16-23 and 33-42 are currently pending.
	The rejection of Claims 16-23 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
With respect to amended claims 16 and 18, the claims refer to a “second target value,” (Claim 16) and “third target value,” (Claim 18).  In light of the claims as a whole, the second and third target values are interpreted as distinguishing between the different target values present in the claimed method (e.g. second target value refers to a target value set for water vapor content of the second portion of the dry-dedusted top gas) and are not interpreted as, for example, a second instance or iteration of an existing target value.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hennessey on 3/23/2021.
The application has been amended as follows: 
second portion of the dry-dedusted 
At least one of a third target value set for a temperature of the second portion of the dry-dedusted 

Allowable Subject Matter
Claims 16-23 and 33-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method for reducing metal oxides to metallized material by contact with hot reduction gas, thereby producing a top gas, comprising: dry dedusting the top gas, separating the dedusted top gas such that a first portion bypasses a saturator and a second portion is passed in countercurrent with a saturator to adjust the water vapor content to a target value of 10-20% by volume, wherein the saturation water temperature is adjusted by mixing cold water and hot water to a target value, combining subsequently the first bypassed portion of dry-dedusted top gas with the second portion of dry-dedusted top gas to form a third portion of dry-dedusted top gas, catalytic reforming a crude gas mixture to obtain reduction gas, where the crude gas is formed based on gaseous hydrocarbons and at least the third portion of the dry-dedusted top gas.  Closest prior at Millner fails to teach adjusting a second portion of dry-dedusted top gas to a target water vapor content of 10-20% and then combining the second portion with a first bypassed portion to form a third portion which is subsequently used in a catalytic reforming step.  Therefore, Applicant’s arguments, filed 3/18/2021, are found persuasive in view of Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.